PER CURIAM.
The appellants were informed against, charged with breaking and entering with intent to commit a felony, grand larceny. Upon trial they were found and adjudged guilty of attempt thereof, for which each was sentenced to imprisonment for five years, with credit for certain jail time served.
On this appeal therefrom the appellants challenge the sufficiency of the evidence to support the judgments rendered against them. The information charged breaking and entering a building (at a given address) alleged to be the property of Miami Purveyors, Inc., a corporation. Appellants contend the latter allegation is not supported by the evidence. We find no merit in that contention. The general manager of the company testified on that point without objection. See Harper v. State, Fla.App. 1964, 169 So.2d 512. We reject also the further contention of the appellants that there was no sufficient showing by the state regarding property in the building, upon which to support a finding of intent to commit grand larceny. It was disclosed in the evidence that a wholesale meat business was conducted on the prem*141ises, and that it contained merchandise of the company valued in excess of $75,000. See Dohry v. State, Fla.App.1968, 211 So.2d 603.
Affirmed.